         Case 1:19-cv-05758-DLC Document 101 Filed 08/26/21 Page 1 of 1


                                                                          Littler Mendelson, P.C.
                                                                          900 Third Avenue
                                                                          New York, NY 10022.3298




                                                                          Jean L. Schmidt
                                                                          Shareholder
                                                                          212.497.8486 direct
                                                                          646.320.1638 mobile
                                                                          646.417.7534 fax
                                                                          JSchmidt@littler.com
August 26, 2021

VIA ECF FILING

The Honorable Denise Cote
United States District Court
500 Pearl Street
New York, NY 10007

Re:     Andrea Rossbach v. Montefiore Medical Center, et al.
        Civ. Action No. 19-cv-5758 (DLC)

Dear Judge Cote:

We are counsel to Defendants in the above-referenced matter. We write in response to the
Plaintiff’s August 25, 2021 letter (Dkt. 100) seeking an interlocutory order to stay this matter
regarding Plaintiff’s opposition to Defendants’ fee application pending a decision from the Second
Circuit on Plaintiff’s appeal of this Court’s August 5, 2021 sanction award (Dkt. 97).

Defendants object to Plaintiff’s request to the extent it requests a stay only as to her opposition
to Defendants’ fee application and not also as to Defendants’ fee application. Pursuant to the
Court’s August 5, 2021 Order (Dkt. 98), Defendants’ application for fees is due today, August 26,
2021.

We respectfully request that if the Court grants Plaintiff’s motion for a stay, the date for
Defendants’ application for fees also be stayed until 10 days after the Second Circuit’s decision
on Plaintiff’s appeal (Dkt. 99).

Given that Plaintiff did not file her motion for a stay until 11:35 p.m. last night, we also respectfully
request that the date for Defendants’ application for fees be stayed until two days after the Court
rules on Plaintiff’s motion so that if the Court grants the motion, Defendants will not have to file
their application for fees until after the Second Circuit’s decision.

We thank the Court for its consideration.

Respectfully submitted,

/s/ Jean L. Schmidt

Jean L. Schmidt

Cc:     Daniel Altaras, Esq., Derek Smith Law Group, PLLC, Counsel to Plaintiff
